Corson, J.
This action was commenced in the justice court, and, a judgment being entered in favor of the plaintiff, *570the defendant attempted to appeal to the circuit court. After the 30 days had expired in which an appeal could be perfected, counsel for the plaintiff moved in the circuit court to dismiss the appeal, and the motion was granted, and the appeal to this court is taken from the order dismissing that appeal. The grounds for the motion made in the circuit court may be briefly stated as follows: That the pretended appeal was of no force and effect, for the reason that the right of appeal was lost before the pretended appeal was taken, and also that no undertaking, as provided by section 6133, Comp. Laws 1887, then in force,- was filed with the justice The conditions of the undertaking in this case are identically the same as those found in the undertaking on appeal t© the circuit court in Doering v. Jensen, 16 S. D. 58, 91 N. W. 343, which this court held was insufficient, and conferred no jurisdiction upon the circuit court and that the appeal was, therefore, properly dismissed by that court. Ruled by' the decision in that case, the order of the circuit court must be affirmed. These views render it unnecessary to consider or discuss tbe'other questions raised on the appeal. The order of the circuit court is affirmed.